Case 2:20-cv-00951-JAK-PJW Document 26 Filed 10/06/20 Page 1 of 2 Page ID #:187




   1
        CENTER FOR DISABILITY ACCESS
        Raymond G. Ballister, Jr. SBN 111282
   2
        Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   3
        8033 Linda Vista Rd, Suite 200
        San Diego, CA 92111
   4
        (858) 375-7385; (888) 422-5191 fax
        russ@potterhandy.com
   5
            Attorneys for Plaintiff

   6
   7                           UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10
  11    Orlando Garcia,                            Case 2:20-cv-00951-JAK-PJW

  12
                 Plaintiff,                        Declaration of Russell Handy
                                                   Regarding Late Filing of the
  13
          v.                                       Opposition to Motion to
                                                   Dismiss
  14
        The Honey Baked Ham
        Company, LLC, a Delaware
  15
        Limited Liability Company.

  16
                 Defendants.

  17
  18
  19
  20      1. I am an attorney with the Center for Disability Access, representing

  21           plaintiff Orland Garcia, and I was tasked with preparing the opposition

  22           to the motion to dismiss in this case. Based on my own investigation

  23           and attendant knowledge, I can attest to the following.

  24      2. The late filing was due to a calendaring error. When the motion to

  25           dismiss was filed, one of our calendaring clerks downloaded the

  26           documents, saved them to the file, inputted the hearing date

  27           (November 9, 2020) into our firm’s case management program and

  28           the program calculated the opposition due date based on the Central


                                               1

       Declaration of Attorney                                     2:20-cv-00951-JAK-PJW
Case 2:20-cv-00951-JAK-PJW Document 26 Filed 10/06/20 Page 2 of 2 Page ID #:188




   1         District’s Local Rules as due 21 days before the hearing date, i.e.,
   2         October 19, 2020.
   3      3. We do keep a list of all Courts, including this one, that have Standing
   4         Orders or Scheduling Orders that modify the dates. Our calendaring
   5         clerks are trained to review that list and modify the dates accordingly.
   6      4. That simply did not happen.
   7      5. When I drafted the opposition to the motion to dismiss, I mistakenly
   8         believed I was filing quite early. I happened to be working on another
   9         very similar motion filed by the same defense counsel in another case
  10         (Langer v. Veler) and decided to work on this opposition as well.
  11      6. I sincerely apologize to the Court. It was an administrative mistake.
  12         We intended no disrespect to the Court.
  13      7. I respectfully request this Court not take the drastic action of striking
  14         the opposition to the motion to dismiss as there is no prejudice to the
  15         moving party and the hearing is still more than a month away. The
  16         sanction would not be commensurate with the mistake.
  17      8. I swear under penalty of perjury under the laws of the United States of
  18         America that the foregoing is true and correct.
  19
  20   Dated: October 5, 2020          CENTER FOR DISABILITY ACCESS
  21                                   By: /s/ Russell Handy                     .
  22                                   Russell Handy, Esq.
  23                                   Attorneys for Plaintiff

  24
  25
  26
  27
  28


                                             2

       Declaration of Attorney                                    2:20-cv-00951-JAK-PJW
